 
OroAndes Resource Corp.
 


TERMINATION AGREEMENT
 
THIS AGREEMENT made as of July 8, 2008
 
BETWEEN:
 
OROANDES RESOURCE CORP. (formerly AVALANCHE MINERALS LTD.), a corporation
incorporated under the laws of Canada, having offices at Suite 910-510 Burrard
Street, Vancouver, BC, V6C 3A8
 
(“OroAndes”)
 
AND:
 
ALMADORO MINERALS CORP. (formerly OPES EXPLORATION INC.), a Nevada corporation
having an address at 9620 Williams Road, Richmond, BC, V7A 1H2
 
(“Almadoro”)
 
THIS AGREEMENT witnesses that in consideration of the premises, the sum of $10
now paid by each of the parties to the other and the mutual covenants and
agreements hereinafter set forth, the parties agree as follows:
 
1.  
The Mining Option Agreement (the “Mining Option Agreement”) between OroAndes and
Almadoro made as of the 27th day of December, 2007 with respect to certain
mining claims in Ecuador is hereby terminated.  Neither party shall have any
further rights or obligations under the Mining Option Agreement.

 
2.  
OreAndes shall forthwith refund to Almadoro the sum of $20,000 paid by Almadoro
under the Mining Option Agreement and Almadoro agrees that no other amounts paid
by Almadoro under or in connection with the Mining Option Agreement are to be
refunded or repaid to it.

 
3.  
This Agreement is the entire agreement of the parties pertaining to the subject
matter hereof.

 
4.  
This Agreement shall be governed by and interpreted in accordance with the laws
of the Province of British Columbia and the federal laws of Canada applicable
therein.





Suite 910- 510 Burrard Street, Vancouver B.C. V6C 3A8
Phone# 604-662-8186 Fax# 604-662-8170 Email: itranstech@yahoo.com
 
 
 
Page - 1

--------------------------------------------------------------------------------

 
 
 
THE PARTIES have executed this Agreement as of the date first above written.
 
 
 
OROANDES RESOURCE
CORP.                                                                                                ALMADORO
MINERALS CORP.


By:           /s/ Authorized
Signatory                                                                           By:           /s/
Authorized Signatory
 


 
Authorized
Signatory                                                                                                Authorized
Signatory






 
Page - 2

--------------------------------------------------------------------------------

 







